 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions and steam heating plants from the stores and telephone divi-sions, but excluding all gas production employees,1e electric and gas:transmission and distribution employees, service employees," profes-sional employees, employees covered by existing collective-bargain-ing agreements'18 clerks, guards, and supervisors as defined in the-Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.Employer's substations have been placed under SOD rather than under T&D, this has beenthe result of a historical accident which has little to do with functional aspects of theEmployer's operations.Nevertheless,we find that employees employed in the 9 substa-tions adjacent to the generating stations properly belong in the unit because,unlike T&Dor other SOD substation employees, they are part of the physically identifiable group work-ing within the generating station enclosures and remain in constant touch with generat-ing station personnelwith whom they have a strongercommunity of interest than with,any other groups of employees19Maintenance personnel from the maintenance division of SOD who are attached tothe gas plants are likewise excluded from the unit because their interests are more closelyallied to those of gasdepartmentemployees than to those of electric department employees.17This exclusion refers to service employees other than stores and telephone divisionsemployees stationed within the electric and steam heating plants1sAs a result of a 1951 Board-directed election,the Petitioner herein was ceFtified asthe bargaining representative of all production and maintenance employees at the Em-ployer's Chester generating stationSeePhiladelphia Electric Company, supraSNOWFLAKE BAKERY CORPORATION OF HAWAII, LIMITEDandINTERNA-TIONAL LONGSHOREMEN AND WAREHOUSEMEN UNION, LOCAL 142,PETITIONER 'SNOWFLAKE BAKERY CORPORATION OF HAWAII, LIMITEDandHAWAIITEAMSTERS AND ALLIED WORKERS, LOCAL996,AFL,PETITIONER.yCases Nos. 37-RC-247 and 37-RC-248.October 12, 19541Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeDavid Karasick, hearing officer.The hearing officer's rulings madeat'the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.1Herein called ILWU.2Herein called Teamsters.110 NLRB No. 42. SNOWFLAKE BAKERY CORPORATION OF HAWAII, LIMITED 3253.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer operates 2 bakeries located about 3 miles apart in-Honolulu, Territory of Hawaii.The Employer also has a separatelylocated warehouse where 1 employee is stationed.All parties agreethat a companywide unit (or units) is appropriate here.However,the Teamsters seeks to represent in 2 separate units at the plants,the driver-salesmen, truckdrivers, and warehouseman on the one hand,and the employees in the bakery shops and stores on the other.TheEmployer and the ILWU contend that only a single unit includingboth of the foregoing groups is appropriate here.'The parties alsodisagree as to the unit placement of certain employees.Driver-salesmen:The Employer manufactures, distributes, and-sells bakery products.Each of the 7 driver-salesmen employed bythe Employer has his own wholesale route.A driver-salesman drivesa truck in which he delivers the Employer's products to customers onhis route, makes collections, and solicits new business.He receivesItguaranteed' monthly salary plus commissions.The driver-sales-men are supervised by the route supervisor who also is in charge ofthe truckdrivers as well as other employees.There is no interchange,of work and virtually no contact between the driver-salesmen and theemployees in the bakery shops and stores.Upon the basis of the foregoing, and upon the entire record inthe case, we find that the driver-salesmen are a homogeneous groupof employees whose duties and interests are clearly identifiable anddistinguishable from the employees in the bakery shops and stores,and that they constitute a separate appropriate unit for purposes of,collective bargaining.'Truckdrivers:All parties agree that the 1 full-time truckdrivershould be included in any unit found appropriate for the driver-salesmen.The full-time truckdriver's primary duty is to deliverproducts between the Employer's 2 plants.He also delivers productsoccasionally to customers, but does not solicit new business.The Employer contends that the 2 regular part-time truckdriversshould be excluded from any unit found appropriate.,'The Team-sters and the ILWU contend that they should be joined with thedriver-salesmen.The 2 part-time truckdrivers work only on Sun-day, delivering the Employer's products to customers.We find that3 Both unions are willing to representthe employees in whateverunit or units the Boardfinds to be appropriate.The Teamsters was permittedto intervenein Case No. 37-RC-247,,upon a showing of interest.4Wells Dairies Cooperative,107 NLRB 1445;Royal Crown Bottling Company of PuertoRico,102 NLRB309;Carnation Company of Texas,78 NLRB 4519.5A third part-time truckdriver is normally employed as a driver-salesman. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDas these truckdrivers regularly work part time they should be in-cluded in the unit and that they are eligible to vote in the electiondirected herein.We also find, as the parties agree to their combina-tion, that all the truckdrivers may be included in the driver-sales-men unit .6Warehouseman:There is 1 warehouseman whose headquarters areat the Employer's warehouse, located apart from the 2 bakeries.The Employer and the Teamsters assert that the warehousemanshould be included in the driver-salesmen unit, while the ILWU con-tends that he belongs in the bakery shops and storee unit.He is theonly employee who works at the warehouse. Besides taking care ofthe warehouse, he also drives a truck, bringing supplies to the ware-house andalsolater delivering them to the two plants.Occasionallythe warehouseman delivers finished products to the Employer's cus-tomers.The record does not indicate the percentage of time he spends.driving a truck.We find that the warehouseman has a greater community of inter-ests with the truckdrivers and driver-salesmenthan with the employ-ees inthe bakery shops and stores.We shall, therefore, include him_in the former unit.Order clerk :The Employer and the ILWU would exclude theorder clerk as either a supervisor, a confidential employee, or an officeclerical employee.The Teamsters contends that she should be in-cluded in the bakery shops and stores unit as a plant clerical em-ployee.The order clerk works in the administrative office of the-Employer which is locatedin oneof the two plants. She occupiesthe same room as the Employer's president, route supervisor, andplant maintenance engineer.Her duties include receiving telephone-orders from customers which are later either delivered by her in per-son to the production department or are called for by someone fromthat department.She also computes the production sheets of the-driver-salesmen and receives money from them which she places inthe company safe and makes out cash reports.'The order clerk receives her instructions primarily from the presi-dent butshe is alsosupervised by the secretary-treasurer, route super-visor, and the plant maintenanceengineer, respectively.In view of the foregoing, and upon the record as a whole, we findthat the order clerkis an officeclerical employee and we shall, there-fore, exclude herfromeither unit.Accordingly, we find that the following employees of the Employerconstitute two separate units appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:6Holsum Baker's Inc,102 NLRB1495;ChestyFoods,Inc,98 NLRB 1185.7 About 1hour per day she substitutes for the sales clerk in the retail store located atthe plant. WASHINGTON METAL TRADES, INC.3271.All driver-salesmen, truckdrivers, and the warehouseman, ex-cluding all other employees and supervisors within the meaning ofthe Act.2.All employees of the Employer, including all bakers, bakers'helpers, cake decorators, sales clerks, packaging and packing employ-ees, and janitors, but excluding the driver-salesmen, truckdrivers,warehouseman, order clerk, office clerical employees, and all super-visors within the meaning of the Act.[Text of Direction of Election omitted from publication.]WASHINGTON METAL TRADES,INC. ON BEHALF OF ISAACSON IRON WORKS,PACIFIC CAR & FOUNDRY CO. (SEATTLE STRUCTURAL PLANT),LECK-ENBY STRUCTURAL STEEL CO., AND LINK BELTCOMPANYandSHOP-MEN'SUNIONLOCAL 506,INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, PETITIONERISAACSON IRON WORKSandBOILERMAKERSUNION LOCAL104, INTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS,BLACKSMITHS,DROP FORGERS AND HELPERS, AFL,PETITIONER.Ca8eSNos. 19RC 1463 and 19-RC-1478. October 13,1954Decision,Order, and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert E. Tillman, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Boilermakers Union Local 104, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Drop Forgers and Helpers,AFL, herein called the Boilermakers, and Welders Union Local 541,InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Drop Forgers and Helpers, AFL, herein called the Weld-ers,moved to dismiss the petition in Case No. 19-RC-1463 on thegrounds that the petition was not timely filed and that the unit soughtis inappropriate.Shopmen's Union Local 506, International Associa-tion of Bridge, Structural and Ornamental Iron Workers, herein calledthe Ironworkers, and Washington Metal Trades, Inc., herein called theAssociation, moved to dismiss the petition in Case No. 19-RC-1478 onthe grounds that the unit sought is inappropriate and that no questionconcerning representation exists between the Boilermakers and Isaac-son Iron Works because that company has no employees engaged inboilermaking duties.For reasons hereinafter stated, we deny the mo-tion to dismiss the petition in Case No. 19-RC-1463, and we grant themotion to dismiss the petition in Case No. 19-RC-1478.110 NLRB No. 44.